Citation Nr: 0416643	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-31 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel








REMAND

The veteran had active duty in the Army from June 1965 to 
June 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision 
which denied service connection for a psychiatric disorder, 
to include PTSD.  

As to PTSD, the veteran claims service connection based on 
alleged stressors in Vietnam.  The available service 
personnel records show that during his active duty he served 
in Vietnam for about a year.  He was awarded decorations for 
Vietnam service but which do not indicate combat.  His 
military occupational specialty was listed as a general 
supply specialist.  His service medical records do not show a 
psychiatric disorder.  

There is no evidence of a psychiatric disorder within the 
year after service.  Later post-service medical records show 
treatment for psychiatric disorders, with various diagnoses 
including PTSD.  A March 1998 VA consultation report 
indicated an assessment of major depressive disorder and rule 
out PTSD.  A July 1998 treatment entry related an impression 
of PTSD.  Another July 1998 entry as well as a December 1998 
entry noted assessments of PTSD and depression.   A May 2000 
entry referred to diagnoses of PTSD and major depressive 
disorder, and a May 2002 entry related an assessment which 
included anxiety/depressive disorder.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  When the evidence does not establish that a 
veteran is a combat veteran, his assertions of service 
stressors are not sufficient to establish the occurrence of 
such events.  Rather his alleged service stressors must be 
established by official service record or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet.App. 124 (2002); Fossie v. West, 12 Vet.App. 
1 (1998); Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. 
Brown, 6 Vet.App. 283 (1994).  

In his October 2003 substantive appeal, the veteran reported 
that he saw a lot of dead bodies while he was in Vietnam.  
The Board notes that the diagnoses of PTSD noted above 
apparently were not based on verified stressors.  The RO 
should give the veteran an opportunity to provide detailed 
information on a service stressor, and an effort should be 
made to verify the stressor through the U.S. Armed Services 
Center for Unit Records Research (CURR).  The veteran should 
understand that he is obligated to provide sufficiently 
detailed information for CURR to conduct a search for 
corroborative records.  38 C.F.R. § 3.159(c)(2)(i).  

The veteran has not been afforded a VA examination as to the 
etiology of his claimed psychiatric disorder, to include 
PTSD, and under the circumstances of this case, such an 
examination should be provided as part of the VA duty to 
assist him with his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Accordingly, this case is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
since his release from active duty for 
psychiatric problems.  The RO should then 
obtain copies of the related medical 
records which are not already in the 
claims file.  

2.  The RO should obtain from the 
appropriate service department office, 
including the National Personnel Record 
Center, the veteran's service personnel 
records.  

3.  The RO should ask the veteran to 
provide more specific details of his 
claimed PTSD stressors during his Army 
service in Vietnam.  The RO should then 
ask CURR to attempt to verify the claimed 
PTSD stressors.  The RO should provide 
CURR with a description of the alleged 
stressors, along with copies of pertinent 
service personnel records.  The RO should 
also request CURR to provide unit 
histories of the veteran's unit from the 
time he was stationed in Vietnam.  

4.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the existence and 
etiology of his claimed psychiatric 
disorder, to include PTSD.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All current psychiatric 
disorders should be diagnosed in 
accordance with the standards of DSM-IV.  
If PTSD is diagnosed, the examiner should 
identify the stressor(s) deemed to be the 
source of the condition.  Based on a 
review of historical records and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of currently diagnosed 
psychiatric disorders, including any 
relationship with the veteran's period of 
service.  

5.  Thereafter, the RO should review the 
claim for service connection for a 
psychiatric disorder, to include PTSD.  If 
the claim is denied, the RO should issue a 
supplemental statement of the case to the 
veteran, and he should be given an 
opportunity to respond, before the case is 
returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  





	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




